Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed casing holding device and apparatus for filling a case with pasty material are believed to be in condition for allowance and the application is being forwarded to issue.  The prior art of record does not anticipate nor is obvious with the proper teaching(s) the claimed invention.  The allowable subject matter is directed to allowable claim language that includes a casing brake having a portioning position in which the casing brake is placed in contact with the case drawn onto a filling tube and produces a pressing force between the case and the filling tube.  An adjusting device moves the casing brake between the portioning position and a casing change position in which the casing brake is uncoupled from the filling tube.  The adjusting device includes a plurality of links which allows the adjusting device to be moved substantially axially relative to a longitudinal axis of the filling tube and to be pivoted in at least a second phase of the movement relative to the longitudinal axis of the filling tube.  As such, the application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643